     Case 2:18-cv-04241-DJH Document 49 Filed 03/13/19 Page 1 of 4



 1   Michael T. Liburdi (#021894)
     GREENBERG TRAURIG, LLP
 2   2375 East Camelback Road, Suite 700
     Phoenix, Arizona 85016
 3   Telephone: 602.445.8000
     Facsimile: 602.445.8100
 4   Email: liburdim@gtlaw.com
 5   Brett W. Johnson (#021527)
     Colin P. Ahler (#023879)
 6   Andrew Sniegowski (#031664)
     SNELL & WILMER L.L.P.
 7   One Arizona Center
     400 East Van Buren, Suite 1900
 8   Phoenix, Arizona 85004-2202
     Telephone: 602.382.6000
 9   Facsimile: 602.382.6070
     E-Mail: bwjohnson@swlaw.com
10            cahler@swlaw.com
              asniegowski@swlaw.com
11
     Anni L. Foster (#023643)
12   General Counsel
     Office of Arizona Governor Douglas A. Ducey
13   1700 West Washington Street
     Phoenix, Arizona 85007
14   Telephone: 602.542.4331
     E-Mail: afoster@az.gov
15
     Attorneys for Defendant Doug Ducey
16
                          UNITED STATES DISTRICT COURT
17
                                    DISTRICT OF ARIZONA
18
     William Price Tedards, Jr.; Monica Wnuk;        Case No. 2:18-cv-4241-PHX-DJH
19
     Barry Hess; Lawrence Lilien; and Ross
20   Trumble,                                        DEFENDANT DOUG DUCEY’S
                                                     RESPONSE IN OPPOSITION TO
21                            Plaintiffs,            PLAINTIFFS’ MOTION FOR
     v.                                              CLARIFICATION ON SCOPE OF
22                                                   HEARING AND REQUEST FOR
     Doug Ducey, Governor of Arizona, in his         HEARING ON THEIR MOTION
23                                                   FOR A PRELIMINARY AND
     official capacity, and Martha McSally,          PERMANENT INJUNCTION
24   Senator of Arizona, in her official capacity,
                                                     Assigned to Hon. Diane J. Humetewa
25                            Defendants.
26
27
28


     42152745
                                                                                      Case 2:18-cv-04241-DJH Document 49 Filed 03/13/19 Page 2 of 4



                                                                                  1              Defendant Douglas A. Ducey, Governor of the State of Arizona, respectfully
                                                                                  2   submits this Response in Opposition to the Plaintiffs’ Motion for Clarification on Scope
                                                                                  3   of Hearing and Request for Hearing on their Motion for a Preliminary and Permanent
                                                                                  4   Injunction (Doc. 48). Governor Ducey takes the position that the February 21, 2019
                                                                                  5   Order (Doc. 45) (the “Order”) correctly limits the upcoming hearing to the issues
                                                                                  6   presented in the Motion to Dismiss (Doc. 21). For this reason, the relief requested by
                                                                                  7   Plaintiffs should be denied.
                                                                                  8              The principal question presented in this case is whether the method for filling a
                                                                                  9   vacancy in the United States Senate, as established by Section 16-222(D) of the Arizona
                                                                                 10   Revised Statutes, is constitutional under the Seventeenth Amendment. The Seventeenth
                                                                                 11   Amendment to the United States Constitution makes clear that “the legislature of any
                                          2375	EAST	CAMELBACK	ROAD,	SUITE	700	




                                                                                 12   State may empower the executive thereof to make temporary appointments until the
                 G REENBERG	 T RAURIG 	
                                                PHOENIX,	ARIZONA		85016	




                                                                                 13   people fill the vacancies as the legislature may direct.” (Emphasis added.) Accord 2
                                                     (602)	445‐8000
LAW 	 OFFICES	




                                                                                 14   U.S.C. § 8 (“The time for holding elections in any State . . . to fill a vacancy . . . may be
                                                                                 15   prescribed by the laws of the several States.”).1 Governor Ducey’s Motion to Dismiss
                                                                                 16   should be resolved before the Court considers Plaintiffs’ other motions.
                                                                                 17              As is explained in previous filings, Governor Ducey maintains that Section 16-
                                                                                 18   222(D) is constitutional, and the Plaintiffs have failed to state a claim upon which relief
                                                                                 19   can be granted. Accordingly, the issues can and should be resolved at the Rule 12(b)(6)
                                                                                 20   stage.
                                                                                 21              Plaintiffs’ Motion (at 3) cites the Ninth Circuit’s decision in Hamamoto v. Ige,
                                                                                 22   881 F.3d 719 (9th Cir. 2018) for the proposition that courts should provide “expedited
                                                                                 23   judicial process for cases under the Seventeenth Amendment.”2 Even assuming this is a
                                                                                 24   1
                                                                                        See also Judge v. Quinn, 612 F.3d 537, 554 (7th Cir. 2010) (“State law controls the
                                                                                 25   timing and other procedural aspects of vacancy elections.”); Valenti v. Rockefeller, 292
                                                                                      F. Supp. 851, 856 (W.D.N.Y. 1968) aff’d 393 U.S. 405 (1969) (approving a 29-month
                                                                                 26   span between Senate vacancy and special election), cited with approval by Rodriguez v.
                                                                                      Popular Democratic Party, 457 U.S. 1, 10–11 (1982) (“In [Valenti], the Court sustained
                                                                                 27   the authority of the Governor of New York to fill a vacancy in the United States Senate
                                                                                      by appointment pending the next regularly scheduled congressional election – in that
                                                                                 28   case, a period of over 29 months.”).
                                                                                      2
                                                                                        In Hamamoto, a temporary Senator from Hawaii was appointed on December 26,
                                                                                                                                     1
                                                                                      42152745
                                                                                      Case 2:18-cv-04241-DJH Document 49 Filed 03/13/19 Page 3 of 4



                                                                                  1   valid concern, nothing about Hamamoto precludes a court from dismissing a
                                                                                  2   Seventeenth Amendment case for failure to state a claim.
                                                                                  3              Resolving this case on a Motion to Dismiss would be entirely in keeping with the
                                                                                  4   need to expeditiously resolve this case, which turns entirely on the straightforward
                                                                                  5   interpretation of constitutional and statutory texts and is governed by clear precedent.
                                                                                  6   Taking testimony on questions such as whether the balance of interests favors an
                                                                                  7   injunction, for example, would not contribute to the efficient resolution of the relevant
                                                                                  8   legal issues.
                                                                                  9              To the extent any clarification is required, the Court should reaffirm that the
                                                                                 10   April 12, 2019 oral argument shall be limited to the Motion to Dismiss.
                                                                                 11              DATED this 13th day of March, 2019.
                                          2375	EAST	CAMELBACK	ROAD,	SUITE	700	




                                                                                 12
                                                                                                                                  By:/s/ Michael T. Liburdi
                 G REENBERG	 T RAURIG 	
                                                PHOENIX,	ARIZONA		85016	




                                                                                 13                                                   Michael T. Liburdi
                                                     (602)	445‐8000




                                                                                                                                      GREENBERG TRAURIG, LLP
LAW 	 OFFICES	




                                                                                 14
                                                                                                                                      2375 East Camelback Road, Suite 700
                                                                                 15                                                   Phoenix, Arizona 85016

                                                                                 16                                                      Brett W. Johnson
                                                                                                                                         Colin P. Ahler
                                                                                 17                                                      Andrew Sniegowski
                                                                                                                                         SNELL & WILMER L.L.P.
                                                                                 18                                                      One Arizona Center
                                                                                                                                         400 East Van Buren, Suite 1900
                                                                                 19                                                      Phoenix, Arizona 85004-2202

                                                                                 20                                                      Anni L. Foster
                                                                                                                                         General Counsel
                                                                                 21                                                      Office of Arizona Governor Douglas A.
                                                                                                                                         Ducey
                                                                                 22                                                      1700 West Washington Street
                                                                                 23                                                      Phoenix, Arizona 85007

                                                                                 24                                                      Attorneys for Defendant Doug Ducey
                                                                                 25
                                                                                      2012, nine days after the death of Senator Daniel Inouye. 881 F.3d at 721. Under
                                                                                 26   Hawaii law, the special primary and general elections were set for August 9, 2014 and
                                                                                      November 4, 2014, respectively. Id. On October 30, 2014, after the primary election and
                                                                                 27   just days before the general, the Hamamoto plaintiffs filed a complaint and motion for
                                                                                      preliminary injunction asserting similar claims to the Plaintiffs in this case. Id. The
                                                                                 28   Ninth Circuit affirmed the district court’s order dismissing the case as moot and denying
                                                                                      of the requested injunctive relief. Id. at 722-23.
                                                                                                                                     2
                                                                                      42152745
                                                                                      Case 2:18-cv-04241-DJH Document 49 Filed 03/13/19 Page 4 of 4



                                                                                  1                                   CERTIFICATE OF SERVICE
                                                                                  2              I hereby certify that on March 13, 2019, I electronically transmitted the attached
                                                                                                 document to the Clerk's Office using the CM/ECF System for filing and transmittal
                                                                                  3              of a Notice of Electronic Filing to the CM/ECF registrants.
                                                                                  4

                                                                                  5

                                                                                  6                                                By: /s/ Carolyn Smith
                                                                                                                                       Employee, Greenberg Traurig, LLP
                                                                                  7

                                                                                  8

                                                                                  9

                                                                                 10

                                                                                 11
                                          2375	EAST	CAMELBACK	ROAD,	SUITE	700	




                                                                                 12
                 G REENBERG	 T RAURIG 	
                                                PHOENIX,	ARIZONA		85016	




                                                                                 13
                                                     (602)	445‐8000
LAW 	 OFFICES	




                                                                                 14

                                                                                 15

                                                                                 16

                                                                                 17

                                                                                 18

                                                                                 19

                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27

                                                                                 28

                                                                                                                                     3
                                                                                      42152745
